Title: To George Washington from William Trent, 19 February 1754 [letter not found]
From: Trent, William
To: Washington, George


	Letter not found: from William Trent, Forks of the Ohio, 19 Feb. 1754. A newspaper account of this letter reads: “Letters from Messieurs Trent, and Gist, to Major Washington, of Virginia, give some Account of their Situation near the Ohio. The first Letter is dated Feb. 19, at Yaughyaughgany big Bottom. The 17th Mr. Trent arrived at

the Forks of Monongohella (from the Mouth of Red Stone Creek, where he has built a strong Store House), and met Mr. Gist, and several Others: In 2 or 3 Days they expected down all the People, and as soon as they came were to lay the Foundation of the Fort, expecting to make out for that Purpose about 70 or 80 Men. The Indians were to join them and make them strong. They requested him (Major Washington) to march out to them with all possible Expedition. They acquaint him, that Monsieur La Force (ou, La Farce) had made a Speech to some of our Indians and told them, that neither they nor the English there, would see the Sun above 20 Days longer; 13 of the Days being then to come: By what Mr. Croghan could learn from an Indian in the French Interest, they might expect 400 French down in that Time: A Messenger sent from the French Fort had Letters for the Commanders of the other Forts to march immediately and join them, in order to cut off our Indians and Whites, and some French Indians were likewise expected to join them: When La Force had made his speech to the Indians, they sent a String of Wampum to Mr. Croghan, to desire him to hurry the English to come, for that they expected soon to be attack’d, and pressed hard to come and join them; for they wanted Necessaries and Assistance, and then would strike: They further write, that 600 French and Indians were gone against the lower Shawneese-Town, to cut off the Shawneese; 200 Ottaways and Chipawas came to Mushingum and demanded the White People there, and shewed them the French Hatchet; the Wayondotts, tho’ not above 30 Men, refused to let them kill them in their Town; but they expected every Day to hear they had cut off the Whites and likewise the Wayondotts.”
